ae kk has qa department of the treasury internal_revenue_service commerce street dallas tx tax_exempt_and_government_entities_division release number release date legend date date org organization name xx date address address org address certified mail dear person to contact badge number contact telephone number contact address employer_identification_number deadline to petition_tax_court this is a final notice of adverse determination that your exempt status under sec_501 of the internal_revenue_code is revoked recognition of your exemption under internal_revenue_code sec_501 is revoked effective january 20xx for the following reason s you have failed to produce documents to establish that you are operated exclusively for exempt purposes within the meaning of internal_revenue_code sec_501 and that no part of your net_earnings inure to the benefit of private shareholders or individuals also you have failed to keep adequate books_and_records as required by sec_6001 and the regulations thereunder in our letters dated june 20xx june 20xx august 20xx september 20xx and september 20xx we requested information necessary to conduct an examination of your form_990 for the year ended december 20xx we have not received the requested information sec_1_6033-2 of the income_tax regulations provides in part that every organization which is exempt from tax shall submit such additional information as may be required by the internal_revenue_service for the purpose of inquiring into its exempt status you have not provided the requested information you fail to meet the operational requirements for continued exemption under sec_501 you have not provided requested information we hereby revoke your organization’s exemption from federal_income_tax under sec_501 of the internal_revenue_code effective january 20xx contributions to your organization are no longer deductible effective january 20xx since your exempt status has been revoked you are required to file form_1120 u s_corporation income_tax return for all years beginning on or after january 20xx income_tax returns for subsequent years are to be filed with the appropriate service_center identified in the instructions for those returns it is further determined that your failure_to_file a written appeal constitutes a failure to exhaust your available administrative remedies however if you decide to contest this determination in court you must initiate a suit for declaratory_judgment in the united_states tax_court the united_states claims_court or the district_court of the united_states for the district of columbia before the ninety-first 91st day after the date that this determination was mailed to you contact the clerk of the appropriate court for rules for initiating suits for declaratory_judgment to secure a petition form write to the following address please understand that filing a petition for a declaratory_judgment under sec_7428 will not delay the processing of subsequent income_tax returns and assessment of any taxes due the last day for filing a petition for declaratory_judgment is march 20xx you also have the right to contact the office_of_the_taxpayer_advocate however you should first contact the person whose name and telephone number are shown above since this person can access you tax information and can help you get answers you can call and ask for the taxpayer_advocate assistance or you can contact the advocate from the site where this issue was determined by writing to taxpayer_advocate assistance cannot be used as substitute for established irs procedures formal appeals processes etc the taxpayer_advocate is not able to reverse legal or technically correct_tax determination nor extend the time fixed by law that you have to file a petition in court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling this letter should be kept within your permanent records if you have any questions please contact the person whose name and telephone number are shown above sincerely sunita lough director eo examinations enclosures publication tax_exempt_and_government_entities_division org address department of the treasury internal_revenue_service commerce street dallas texas taxpayer_identification_number form tax_year s ended person to contact id number contact numbers telephone fax certified mail - return receipt requested dear we have enclosed a copy of our report of examination explaining why we believe revocation of your exempt status under sec_501 of the internal_revenue_code code is necessary if you accept our findings take no further action we will issue a final revocation letter if you do not agree with our proposed revocation you must submit to us a written request for appeals_office consideration within days from the date of this letter to protest our decision your protest should include a statement of the facts the applicable law and arguments in support of your position an appeals officer will review your case the appeals_office is independent of the director eo examinations the appeais office resolves most disputes informally and promptly the enclosed publication the examination process and publication exempt_organizations appeal procedures for unagreed issues explain how to appeal an internal_revenue_service irs decision publication also includes information on your rights as a taxpayer and the irs collection process you may also request that we refer this matter for technical_advice as explained in publication if we issue a determination_letter to you based on technical_advice no further administrative appeal is available to you within the irs regarding the issue that was the subject of the technical_advice letter catalog number 34809f if we do not hear from you within days from the date of this letter we will process your case based on the recommendations shown in the report of examination if you do not protest this proposed determination within days from the date of this letter the irs will consider it to be a failure to exhaust your available administrative remedies sec_7428 of the code provides in part a declaratory_judgment or decree under this section shall not be issued in any proceeding unless the tax_court the claims_court or the district_court of the united_states for the district of columbia determines that the organization involved has exhausted its administrative remedies within the internal_revenue_service we will then issue a final revocation letter we will also notify the appropriate state officials of the revocation in accordance with sec_6104 of the code you have the right to contact the office_of_the_taxpayer_advocate taxpayer_advocate assistance is not a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate cannot reverse a legally correct_tax determination or extend the time fixed by law that you have to file a petition in a united_states court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling you may call toll-free and ask for taxpayer_advocate assistance if you prefer you may contact your local taxpayer_advocate at if you have any questions please call the contact person at the telephone number shown in the heading of this letter the most convenient time to call if we need to contact you if you write please provide a telephone number and thank you for your cooperation enclosures publication publication report of examination sincerely marsha a ramirez director eo examinations letter catalog number 34809f form 886a department of the ‘treasury - internal_revenue_service explanation of items name of taxpayer 12-31-20xx org schedule no or exhibit year period ended legend org organization name state state emp-1 emp-2 employee company company compcnay emp-3 emp-4 co-1 xx date president president company co-2 co-3 co-4 co-5 co-6 company company employee employee employee address address city city vice president vice president issue whether the org also formerly known as the org org or org qualifies for exemption under sec_501 of the internal_revenue_code facts on june 20xx the service granted your organization org exemption from federal_income_tax under sec_501 of the internal_revenue_code described in sec_501 there were no addendums noted in your determination_letter your organization received your determination_letter do dir from the service where you were a newly created organization and the service was not making a final_determination of your foundation status under sec_509 of the code however letter explained that your organization could reasonably expect to be a publicly_supported_organization described in sec_509 january 20xx and your advance_ruling period ended on december 20xx with an accounting_period ending of december letter showed your advance_ruling period began on the form_1023 application_for recognition of exemption under sec_501 of the internal_revenue_code was postmarked on october 20xx and received by the city service_center on october 20xx the articles of incorporation were filed for the org on october 20xx along with subsequent organizing documents filed on january 20xx per the service’s request the org was administratively dissolved pursuant to state code sec_504 and effective august 20xx due to failure_to_file the 20xx biennial report as required by state code sec_504 the letter regarding the administrative dissolution dated august 20xx from the state reflected the officer’s home address listed for the corporation the org president address city state the organization was shown for having filing_requirements for form_941 employment quarterly federal tax_return and form 990-ez short_form return of organization exempt from income_tax however the service showed no information of any prior form sec_941 filing history the organization’s filing history with the service included one tax_return filed for tax_year 20xx form 990-ez short_form return of organization exempt from income_tax received on april 20xx with city service_center and a duplicate filed return received on may 20xx by city state there was no change in any figures reported on the duplicate filing but was a return originally sent to the state and forwarded to the service the form 990-ez return for tax_year 20xx was timely filed total revenues reported on the 990-ez was dollar_figure received from three individual donors along with expenses reported on the return dollar_figure and line reported dollar_figure owed to money management firm other than the 20xx form 990-ez filed no other annual returns were filed the organization has no employees for the exempt_organization and used the officer's administrative support from a personal financial service company that performed its activities in the same office as the org form 886-acrev department of the treasury - internal_revenue_service page eer 886a department of the treasury - internal_revenue_service name of taxpayer 12-31-20xx org explanation of items schedule no or exhibit year period ended letter dir 1-20xx dated february 20xx was sent regarding your form_990 tax_year ending december 20xx with a response date of march 20xx along with inclusion of four items the letter was asking organizations that provide credit_counseling_services to answer questions about their operations in addition letter dir explained that our records indicated that you are not required to file form_990 return of organization exempt from income_tax however the service wanted to confirm that you continued to be exempt from filing form_990 as generally you included must file form_990 if your organization’s annual gross_receipts are normally more than dollar_figure with the letter dir was form credit counseling and form_990 filing requirement questionnaire which you completed all parts i-iv and an officer signed and dated part v of the questionnaire form annual gross_receipts computation worksheet on the form your organization indicated that in the year 20xx you had gross_receipts in the sum of dollar_figure coming from contributions gifts grants and similar amounts received checks examination audit or compliance checks with eocu attachment revised 08-20xx reasonable_cause for a late filed return or payment publication compliance the irs received the forms including questionnaire by the organization on march 20xx the organization agreed to meet with the agent letter was mailed on june 20xx confirming the initial interview on june 20xx along with information_document_request idr and publication right’s of a taxpayer rev may 20xx sent as enclosures with the appointment letter the initial interview was held on june 20xx a m with the revenue_agent and president at the irs office for tax exempt government entities tege located at address city state president provided the following items during the initial interview held on june 20xx hand-written sketch of rule demonstrating earnings and potential accumulated savings using a and reflection over years years and years respectively a two page summary sheet in response to idr 20xx profit loss p l statement that showed revenues and expenses at dollar_figure netted to dollar_figure profit amount a contract for co-1 a contract for emp-1 minutes of meeting for january april september and november 20xx photocopy of bank statement dated 10-21-20xx for checking account co-2 city state photocopy of a miscellaneous debit document dated may 20xx for checking account to close with dollar_figure cash amount withdrawn excel spreadsheet program used for budgetary analysis for org a letter addressed to emp-2 from org acknowledging adollar_figure contribution received on december 20xx volunteer grant program form from the co-3 showing that the foundation was matching an amount for emp-2 letter dated march 20xx from emp-3 of co-3 stating they were sending a dollar_figure contribution to org letter from org to co-4 regarding the donation of a one year fitness club membership dollar_figure value received on may 20xx during the initial interview on june 20xx president stated there was a contract with a management company co-5 a state corporation which the agent would need form 886-a rrev department of the treasury - internal_revenue_service page reem 886a department of the ‘treasury - internal_revenue_service explanation of items name of taxpayer org schedule no or exhibit year period ended 12-31-20xx records requested the organization did not provide the requested financial employment records or contracts including the contract for co-5 below is a summation of the records and information requested in the form of a questionnaire provided and a series of information document requests idr’s described below along with a more detailed description of records requested on the idr’s see following page information document requests idr’s were mailed throughout the examination to org abbreviated summary of the idr’s mailed to the exempt_organization no further records were provided by the organization as a result of the mailed questionnaire and idr’s 1a - 3a and mod 1a - mod 3a idr was issued on june 20xx idr' sec_2 were issued on june 20xx idr 1a - 3a were issued on august 20xx mod-1a - mod 3a were issued on september 20xx and again on september 20xx idr 4a was issued on september 20xx regarding termination activities winding down the affairs of the org and financial records generalized and specific items requested on the idr's to the exempt_organization e e e e e e idr issued june 20xx requested financial statements affiliation with other entities with contracts and lease agreements and employment information idr 1a issued august 20xx included additional probes for information on activities of the organization and affiliation with other entities particularly the relationship between org and co-5 and financial records and further explanation of the meaning repeatedly stated in the minutes that co-5 receives any all money except under special circumstances idr mod - 1a issued twice on september and september 20xx requested the same information as above giving a new response due_date of october 20xx which already had due dates stipulated previously of september and 20xx for the information to be supplied to the agent at the next appointment scheduled october 20xx with president at his city business office location idr mod - 1a asked for information regarding relationship with other parties ie co-6 as was described in your organization's 20xx minutes of meeting dated april 20xx which stated that your organization was contacted by emp-4 from co-6 with requests to partner with his organization with org as part of their counseling teams to assist his organization’s people to get on their feet inside of the community no records were provided by the org organization to make a determination on the relationship of parties with other entities ie co-5 or co-6 issued june 20xx asked for information regarding organizational documents idr information regarding officers questions relating to credit counseling activities publications and newsletter used for training list of all education and counseling services held in-house as your organization had replied to compliance questionnaire and form idr 2a issued august 20xx asked for the same information as stated above with due dates of july 20xx extended through september 20xx idr mod - 2a issued twice on september and september 20xx had a new response due_date of october 20xx from the previously extended due dates of september and 20xx the modified idr mod -2a had items removed with the agent only requesting two form 886-a rev department of the treasury - internal_revenue_service page form 886a department of the t'reasury - internal_revenue_service explanation of items name of taxpayet 12-31-20xx org schedule no or exhibit year period ended repeated items item -- list any ownership_interest held by any past or present officer director or key_employee and members of their families in any business that provides services and or materials to the organization in the course of the organization's activities item the return for 20xx showed there was money owed to the money management firm co-5 did a similar event happen in 20xx 20xx and 20xx if so provide the copy of the contract held between parties and describe the activity e e e e issued june 20xx requested information to determine if the org was still exempt idr and to verify employment_taxes with records requested for financial recordkeeping of all subsidiary ledgers accounts receivables accounts_payable petty cash payroll and receipts journal responses were due on july 20xx extended to august 20xx idr 3a issued august 20xx asked for the same items as in idr with another extension of september 20xx idr modified 3a issued twice on september and september 20xx with three items removed items and as previously requested in idr’ sec_3 3a idr modified 3a also had additional probes for information relating to employment and financial records idr modified 3a had the information due by october 20xx which was the date of the appointment set for org at president's business location idr 4a issued september 20xx requested information on the winding down of the affairs of org and substantiation of all revenues including the dollar_figure deposit from emp-2’ contribution on december 20xx and disbursements including two disbursements reflected on the 20xx p l as paid out to co-5 on both may for dollar_figure and on december 20xx dollar_figure no records were provided by the organization to substantiate income and expenses other than the documents provided during the initial interview on june 20xx idr 4a also sought information including substantiation of the deposit regarding the contribution from juergens on december 20xx following the closing of the co-2 checking account contacts and written correspondence to from the exempt_organization on august 20xx president telephoned the agent that the org was administratively dissolved by the state effective august 20xx for failure_to_file a biannual report as required by state code sec_504 president stated a board member completed the biannual filing online but somehow the state of state was not showing that they had filed it money orders were used to pay co-5 for management fees following the closing of org's checking account on may 20xx no records were provided to support this explanation president also said we are going to continue doing what we are doing because it serves a good charitable purpose in helping people with their finances even if we were not exempt president stated he will meet with board members to decide what they were going to do in addition he stated that bank on august 20xx agent received a telephone message from president regarding the board's recent meeting held on august 20xx with a letter dated august 20xx president notified the agent that no one is or will be available to spend any more time on this dissolved entity furthermore no one on the former board wishes to continue working on behalf a defunct organization charity nor did they believe they have the authority or responsibility to do so on september 20xx agent sent irs letter in response to president's telephone conversation with agent on august and an earlier telephone message left for the agent on august 20xx the agent's letter requested information regarding the winding down of the affairs of org and idr 4a was form 886-a crev department of the treasury - internal_revenue_service page ee 886a department of the ‘l'reasury - internal_revenue_service explanation of items name of taxpayer 12-31-20kx org schedule no or exhibit year period ended issued at that time with responses due september 20xx publication and idr’ sec_1a sec_2a sec_3a were added enclosures along with idr 4a on september 20xx agent received a letter prepared by president addressed to the service regarding dissolution of org which explained that a board meeting held on august 20xx discussed the administrative dissolution of the org by the state secretary of state effective august 20xx on september 20xx the agent was contacted by president regarding org where a phone message was left late evening which stated president was having a teleconference with the management company’s co-5 certified_public_accountant on september 20xx he would have more information to provide to the agent following that telephone conversation president's message also stated that he did not have the contract for co-5 when during the earlier conversation on august 20xx president stated the contract was in his possession the agent recontacted president on september 20xx agent left a telephone message instructing president to fax the co-5 contact along with copies of all invoices billed from the management company to org and a list of all payments sent to co-5 by org immediately following president's scheduled teleconference with co-5’s certified_public_accountant set for september 20xx in addition agent's phone message to president confirmed the appointment set for october 20xx with tentative follow-up dates on october 20xx to be held at the business location address city state further instructions were also given to president with a deadline of october 20xx to complete responses to line items and all remaining items due on idr 1a pp 2a 3a following the agent’s telephone message to president on september 20xx agent mailed a letter dated same september 20xx to org president the letter explained additions made to mod - idr 1a for additional financial information including bank statements and cancelled check copies money orders for any payments made to co-5 from the date of inception of the contract to the time of dissolution of the charity furthermore the letter asked for an explanation in the relationship of parties between co-5 and org and all disbursements that were made to this entity a narrative to include what exactly were the services performed for the various fees paid to management firm co-5 no further information was submitted by president regarding the contract held between the management company co-5 and org in response to the agent's idr 4a mailed on september 20xx the exempt_organization mailed two letters to the service along with a copy of a certificate of administrative dissolution for the org a letter was addressed to the irs dated september 20xx it was received on the same date along with a subsequent letter that contained the same basic information as the earlier letter dated september 20xx the only exception was that there was an addition of a line penned in at the bottom of letter with a signature title and date for a second officer your organization then signed and dated the resubmitted letter received on september 20xx which was used to explain your organization’s position and request for the service to acknowledge org as administratively dissolved by the state a copy of the certificate of administrative dissolution was received by the irs in a second mailing received by the irs on september 20xx along with a second letter dated september 20xx from president regarding the final act of the board the letter stated that the org did not does not nor will not have any assets to distribute equipment were leased as used by contract s thus there are no assets of any kind manner to dispose to include bank accounts vice president vice president of facilities and or in that same letter from your organization received on september 20xx president cancels the agent's visits to city scheduled for october 20xx along with the follow-up visits tentatively set for form 886-a rev department of the treasury - internal_revenue_service page oom 886a department of the treasury - internal_revenue_service name of taxpayer 12-31-20kx org explanation of items schedule no or exhibit year period ended october 20xx president stated that no one is will be available to spend any more time on this dissolved entity both of the two letters of correspondence addressed to the irs agent dated september 20xx stated that they org would continue doing what it has been doing all along without their exempt status other items mentioned in both of the letters dated september 20xx included the following advantages of running a charitable_organization recognized by the state for receiving grants or gifts were sic was never professionally sought or pursued the leaders staff nor volunteers of the org never received compensation in the past present or anticipated in the future the amount of time resources and energy recently required the irs to prove charitable activities seem to be extremely excessive and or potentially unwarranted etc the charitable community service activities conducted by the org were being performed long before being recognized by the state a sec_501 and will long continue doing the exact activities despite not having a non-profit or charitable status law regs sec_1_501_c_3_-1 states that an organization may be exempt as an organization described in sec_501 if it is organized and operated exclusively for one or more of the following purposes a religious charitable c scientific d testing for public safety e literary f educational or g prevention of cruelty to children or animals to meet the organizational and operational tests defined in sec_1_501_c_3_-1 an organization must be both organized and operated exclusively for one or more of the purposes specified in such section if an organization fails to meet either the organizational_test or the operational_test it is not exempt regs sec_1_501_c_3_-1 defines the operational_test where an organization will be regarded as operated exclusively for one or more exempt purposes only if accomplish one or more of such exempt purposes specified in sec_501 an organization will not be so regarded if more than an insubstantial part of its activities is not in furtherance of an exempt_purpose it engages primarily in activities which sec_6001 provides that every person liable for any_tax imposed by the irc or for the collection thereof shall keep adequate_records as the secretary_of_the_treasury or_his_delegate may from time to time prescribe sec_6033 provides except as provided in sec_6033 every organization exempt from tax under sec_501 shall file an annual return stating specifically the items of gross_income receipts and disbursements and such other information for the purposes of carrying out the internal revenue laws as the secretary may by forms or regulations prescribe and keep such records render under oath such statements make such other returns and comply with such rules and regulations as the secretary may from time to time prescribe sec_1_6001-1 in conjunction with sec_1_6001-1 provides that every organization exempt from tax under sec_501 and subject_to the tax imposed by sec_511 on its unrelated_business_income must keep such permanent books or accounts or records including inventories as are sufficient to establish the amount of gross_income deduction credits or other matters required to be shown by such person in any return of such tax such organization shall also keep such books_and_records as are required to substantiate the information required by sec_6033 form 886-a rev department of the treasury - internal_revenue_service page aya 886a department of the treasury - internal_revenue_service name of taxpayer 12-31-20xx org explanation of items schedule no or exhibit year period ended sec_1_6001-1 states that the books_or_records required by this section shall be kept at all times available for inspection by authorized internal revenue officers or employees and shall be retained as long as the contents thereof may be material in the administration of any internal revenue law sec_1_6033-1 provides that every organization which has established its right to exemption from tax whether or not it is required to file an annual return of information shall submit such additional information as may be required by the district_director for the purpose of enabling him to inquire further into its exempt status and to administer the provisions of subchapter_f sec_501 and the following chapter of the code and sec_6033 revrul_59_95 1959_7_cb_627 concerns an exempt_organization that was requested to produce a financial statement and statement of its operations for a certain year however its records were so incomplete that the organization was unable to furnish such statements the service held that the failure or inability to file the required information_return or otherwise to comply with the provisions of sec_6033 and the regulations which implement it may result in the termination of the exempt status of an organization previously held exempt on the grounds that the organization has not established that it is observing the conditions required for the continuation of exempt status in accordance with the above cited provisions of the code and regulations under sec_6001 and sec_6033 organizations recognized as exempt from federal_income_tax must meet certain reporting requirements these requirements relate to the filing of a complete and accurate annual information and other required federal tax forms and the retention of records sufficient to determine whether such entity is operated for the purposes for which it was granted tax-exempt status and to determine its liability for any unrelated_business_income_tax government’s position the organization was dissolved by the state of state effective august 20xx president stated they are not going to establish themselves under state law the exempt_organization did not comply with adequate production of records or documentation to the agent for a decision if the activities were considered exempt thus the organization has not provided any records or proof that its activities met the requirements of regs c -1 b these facts indicate the organization is not conducting any exempt_activities therefore org is not exempt the exempt organization’s exempt status should be revoked back to january 20xx the first day of the taxable_period when they were dissolved by the state effective august 20xx itis the irs's position that the organization failed to meet the reporting requirements under sec_6001 and sec_6033 to be recognized as exempt from federal_income_tax under sec_501 conclusion accordingly the organization's exempt status is revoked effective january 20xx form_1120 returns should be filed for the tax period beginning january 20xx form 886-a ev department of the treasury - internal_revenue_service page
